The opinion of the Court was delivered, by
Lowuie, J.
Peter Yoder acknowledges the Ery title, that it is now owned by Benjamin Yoder, and that he is Benjamin’s tenant. Under such circumstances, neither Peter nor any of his family can claim to have obtained a title by adverse possession.
The Ery title was good against all but the Commonwealth; and Peter Burris got no shadow of title, as against the heir of Ery, when he bought from Ery’s widow. And when Burris died, and Peter Yoder married his widow and continued the possession of the Burris family, he was continuing a wrong against the heir of Ery. When, therefore, Mrs. Stahl arrived at age and asserted her title as heir of Ery, it would have been wrong for Peter Yoder to resist her claim, either for the Burris family or for himself. Being in conscience bound to abandon a possession wrongfully held, *473he was not under any kind of obligation to buy in the true title for the benefit of those who, with him, were holding in disregard-of it; and there was nothing to prevent him from buying for himself. When he took the deed'to himself] and then conveyed to Benjamin, he was distinctly asserting a purchase on his own account, and there is no evidence that he ever considered himself as holding for the Burris family. The Court below was therefore right in directing a verdict for the plaintiff.
Judgment affirmed.